Barnard, P. J.:
No point of fraud, mistake, irregularity or misconduct on tbe part of the commissioners is made in these proceedings. The commissioners decided, as matter of fact upon all the evidence before them, that the appellant’s damages were nominal.
It does not appear that the commissioners proceeded upon any erroneous rule, but it does appear that all the proceedings were regular.
This being a second report, it is not easy to see how any effect can be given to section 18 of the statute (chaj>. 140 of 1850) under which this matter falls, unless it is held that the amount fixed by the commissioners shall be held final and conclusive.
Undoubtedly the order of confirmation is appealable, and if any legal error could be pointed out, it would be competent for the court to reverse it, but this cannot be done as a matter of discretion, as in the case of a first report.
Suppose a statute provided that the verdict of a jury should be final and conclusive upon a certain question of damages, would it be claimed that the court could not set it aside for errors committed upon the trial or for misconduct of the jury ?'
So here, all errors are the proper subject of review upon appeal, but not the mere question of amount of damages. That question has been confided to the commissioners, and so long as they violate no rule of law their finding is conclusive.
The order should be affirmed, with costs.
Present — BarNARd, P. J., and Gilbert, J.; Pratt, J., not sitting.
Order affirmed, with costs and disbursements.